     Case 2:20-cv-01716-APG-BNW Document 52 Filed 12/02/20 Page 1 of 2




 1 Adam Sanderson
   Texas Bar No. 24056264
 2 (Admitted pro hac vice)
   adam.sanderson@rm-firm.com
 3 Brett S. Rosenthal
   Texas Bar No. 24080096
 4 (Admitted pro hac vice)
   brett.rosenthal@rm-firm.com
 5 REESE MARKETOS LLP
   750 N. Saint Paul St., Suite 600
 6 Dallas, Texas 75201-3201
   Telephone: 214.382.9810
 7 Facsimile: 214.501.0731

 8 Gregory H. King
   Nevada Bar No. 7777
 9 gking@kingdurham.com
   Matthew L. Durham
10 Nevada Bar No. 10342
   mdurham@kingdurham.com
11 KING & DURHAM PLLC
   6385 S. Rainbow Blvd., Suite 220
12 Las Vegas, Nevada 89118
   Telephone: (702) 833-1100
13 Facsimile: (702) 833-1107

14 Attorneys for Plaintiffs

15
                                 UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF NEVADA
17

18 KENNETH LANE, et al.,                              Case No. 2:20-cv-01716-APG-BNW

19                 Plaintiffs,                        STIPULATION AND ORDER TO
                                                      EXTEND TIME TO RESPOND TO AND
20          v.                                        FILE A REPLY IN SUPPORT OF
                                                      PLAINTIFFS’ MOTION FOR
21 CONESTOGA SETTLEMENT SERVICES,                     APPOINTMENT OF TEMPORARY
   LLC, et al.,                                       RECEIVER AND PRELIMINARY
22                                                    INJUNCTION (ECF NOS. 41 AND 42)
                Defendants.
23                                                    (First Request)

24

25          On November 24, 2020, Plaintiffs filed a Motion for Appointment of Temporary Receiver
26 (ECF No. 41) and a Motion for Preliminary Injunction (ECF No. 42) (collectively, the “Motions”).

27 Responses to the Motions are due by December 8, 2020. However, due to the many issues raised

28 in the Motions, the volume of exhibits attached to the Motions, and counsel’s respective holiday
     Case 2:20-cv-01716-APG-BNW Document 52 Filed 12/02/20 Page 2 of 2




 1 schedules, more time is needed to address the issues raised in the Motions.

 2         Accordingly, Plaintiffs and Defendants Conestoga Settlement Services, LLC, Conestoga

 3 International, LLC, Conestoga Trust Services, LLC, and Michael McDermott (collectively, the

 4 “Conestoga Defendants”), by and through their respective counsel of record, hereby stipulate and

 5 agree that:

 6         •     the Conestoga Defendants shall have a 30-day extension, until January 7, 2021, to file
 7               their responses to Plaintiffs’ Motions; and

 8         •     Plaintiffs shall have a 30-day extension, until February 8, 2021, to file their replies to
 9               Conestoga Defendants’ responses.
10         This is the first request for an extension of the briefing deadlines relating to the Motions.
11   DATED this 2nd day of December 2020                     DATED this 2nd day of December 2020

12   ARMSTRONG TEASDALE LLP                                  KING & DURHAM PLLC
13

14   By: /s/ Brandon P. Johansson                            By: /s/ Matthew L. Durham
15   KEVIN R. STOLWORTHY, NV Bar 2798                        MATTHEW L. DURHAM, NV Bar 10342
     BRANDON P. JOHANSSON, NV Bar 12003                      6385 S. Rainbow Blvd., Suite 220
16   3770 Howard Hughes Parkway Suite 200                    Las Vegas, Nevada 89118
     Las Vegas, Nevada 89169                                 Phone: (702) 833-1100
17   Phone: (702) 678-5070
                                                             ADAM SANDERSON, pro hac vice
18   JAMES C. ORR, pro hac vice                              REESE MARKETOS LLP
     HEYGOOD, ORR & PEARSON                                  750 N. Saint Paul St., Suite 600
19   6363 North State Highway 161 Suite 450                  Dallas, Texas 75201-3201
     Irving, Texas 75038                                     Phone: (214) 382-9810
20   Phone: (214) 237-9001
                                                             Attorneys for Plaintiffs
21   Attorneys for Defendants Conestoga Settlement
     Services, LLC, Conestoga International, LLC,
22   Conestoga Trust Services, LLC, and Michael
     McDermott
23

24                                                  ORDER

25         IT IS SO ORDERED.

26
                   December 2, 2020
           DATED: ______________________
27                                                     UNITED STATES DISTRICT COURT JUDGE
28


                                                       -2-
